                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ALISON S. ROGERS,                                §
     Plaintiff,                                  §
                                                 §
v.                                               §           CIVIL ACTION NO. 4:18-CV-04181
                                                 §
CAR WASH PARTNERS, INC.                          §
D/B/A MISTER CAR WASH, CO.                       §
AND JOHN DOE                                     §
      Defendants.                                §

                              RULE 16 SCHEDULING ORDER

Anticipated Length of Trial: 1-day               Jury: Yes

The disposition of this case will be controlled by the following schedule:

05/07/2019            NEW PARTIES shall be joined by this date. The attorney causing such
                      joinder must provide copies of this ORDER to the new parties.

05/21/2019            AMENDMENTS to pleadings by Plaintiff or Counter-Plaintiff shall be
                      made by this date. Absent parties’ agreement or court approval, answers
                      may not be amended more than 20 days after this date. Answers to amended
                      claims and counterclaims are due 20 days after amended claims or
                      counterclaims are filed. Any amendments after this date must be
                      accompanied by a motion.

06/11/2019            EXPERT WITNESSES FOR PLAINTIFF/COUNTER-PLAINTIFF
                      shall be identified by a report listing the qualifications of each expert, each
                      opinion the expert will present, and the basis for each opinion.

07/11/2019            EXPERT WITNESSES FOR DEFENDANTS / COUNTER-
                      DEFENDANTS shall be identified by a report listing the qualifications of
                      each expert, each opinion the expert will present, and the basis for each
                      opinion.

10/09/2019            DISCOVERY must be completed by this date. Written discovery requests
                      are not timely if they are filed so close to this deadline that the recipient
                      would not be required under Federal Rules of Civil Procedure to respond
                      until after the deadline.

10/23/2019            MEDIATION/ADR with parties appearing in person or by a principal, and
                      insurance companies that must be involved in settlement appearing by


                                              Page 1
                     a representative with authority to settle, to be completed by this date or the
                     parties shall file a report stating why Mediation/ADR is not appropriate

08/01/2019           DISPOSITIVE MOTIONS and ALL OTHER PRETRIAL MOTIONS
                     (including Daubert/Kumho motions, but not including other motions in
                     limine) will be filed by this date.

11/05/2019           JOINT PRETRIAL ORDER shall be filed on or before this date. Plaintiff
                     is responsible for timely filing the complete Joint Pretrial Order in the form
                     set forth in the published Court Procedures.

11/19/2019           OBJECTIONS to exhibits and/or witnesses shall be filed on or before this
                     date.

                     DOCKET CALL is held in Courtroom 9D starting at 10:00 a.m. on this
12/02/2019
                     date. Absent parties’ agreement or court approval, no documents filed
                     within five (5) days before the Docket Call will be considered at Docket
                     Call.

All communications concerning the case shall be directed in writing to Rhonda Moore Konieczny,
Case Manager for United States District Judge Gray H. Miller, P.O. Box 61010, Houston, Texas
77208, or cm4141@txs.uscourts.gov.


Signed:
                                                                           Gray H. Miller
                                                              United States District Judge




                                            Page 2
